Citation Nr: 1423494	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to February 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is retained by the RO in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss and tinnitus are related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

There is sufficient evidence show that the Veteran has been diagnosed as having tinnitus as well as bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  There is also competent and credible evidence that the Veteran experienced in-service noise exposure as a result of his service in a light weapons infantry unit.  38 U.S.C.A. § 1154(a).  In terms of service nexus, the Veteran's wife submitted a statement dated in June 2008 recalling the Veteran's complains of ringing in his ears after service and that when he was discharged, she "noticed his hearing was bad."  She additionally indicated that he failed multiple hearing examinations for jobs but that the records are not available as the companies are no longer in business.  

The report of a December 2009 VA examination indicates that the Veteran's "tinnitus is at least likely as not related to hearing loss."  The examiner also noted that the "hearing tests in the cfile were not frequency specific therefore the examiner is not able to determine if hearing loss was present at discharge."  The examiner then commented that the Veteran has hearing loss that "appeared to be noise induced but the examiner can not determine the onset of the loss without resort to mere speculation."  The Board interprets these statements as finding that the lack of frequency specific hearing test hindered the examiner from providing a more definite opinion other than to state that the hearing loss appear to be noise induced.    

Given the foregoing, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Service connection for bilateral hearing loss and tinnitus is thereby warranted.  38 U.S.C.A. § 1131, 38 C.F.R. 3.303.



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


